Citation Nr: 1129983	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 2003 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In pertinent part of that rating decision, the RO granted service connection for a left knee disability (status post partial lateral meniscectomy) and assigned a noncompensable evaluation under the criteria applicable to limitation of motion, effective from September 20, 2005.  The Veteran appealed the assigned evaluation. 

The matter was remanded by the Board in January 2011 to the Agency of Original Jurisdiction (AOJ) for additional development.  Pursuant to the Board's remand directives, the Appeals Management Center (AMC) sent the Veteran a letter asking him to identify any outstanding records of pertinent treatment, obtained and associated with the claims folder outstanding VA treatment records, and afforded the Veteran with a VA examination in January 2011 to evaluation the current level of severity of his left knee disability.  

Based on the findings contained in the additional medical evidence, the RO determined that the Veteran's left knee disability was more appropriately evaluated under the criteria for degenerative arthritis than limitation of motion, and it also increased the assigned evaluation for left knee disability from zero to 10 percent disabling, effective from September 20, 2005.  Since the rating increase awarded during the appeal remains less than the maximum available scheduler benefit awardable, the increased rating claim remains in controversy and is currently before Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  





FINDING OF FACT

The Veteran's left knee disability is manifested by x-ray evidence of degenerative changes, with limitation of motion on extension.  The Veteran does not have compensable limitation on flexion and there is no evidence of subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left knee disability, currently identified as degenerative joint disease, have not been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260-5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with some of the notice required under the VCAA on how to substantiate his claims in a November 2005 letter, prior to the initial adjudication of the claim.  By the way of a September 2007 letter, VA informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding service connection.  

Although the September 2007 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the September 2007 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was most recently readjudicated in April 2011, and an supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Moreover, the claim concerning left knee disability is a claim for higher initial rating, which is a downstream issue from that of service connection, 38 U.S.C.A. § 5103 notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.

The Board finds that VA has made reasonable efforts to obtain relevant record adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's post-service medical records, and other pertinent documents discussed below.  

Additionally, the Veteran was provided with VA examinations in November 2005, and in January 2011, in conjunction with his claim.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that in the report of the January 2011 VA examination, the examiner noted that the Veteran had sought private medical treatment in 2005 for his left knee disability from Texas Arthroscopic Surgery.  It was also noted that at that time the Veteran had undergone a left partial menial meniscectomy.  In its January 2011 remand, the Board instructed the AMC to seek the Veteran's assistance in obtaining any outstanding VA and private treatment records.  The AMC did not receive a response to its January 2011 notice letter requesting that the Veteran complete and submit a VA Form 21- 4142, Authorization for Release of Information, for any outstanding medical treatment.  In this regard, it is noted that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks a higher evaluation for his left knee disability, currently identified as degenerative joint disease.  The Veteran asserts that his left knee disability is more severe than the symptomatology contemplated by a 10 percent evaluation.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003.

The Veteran's left knee disability is currently evaluated with a 10 percent rating under Diagnostic Code 5010.  It had been previously evaluated as noncompensable under Diagnostic Code 5260.  

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran's claims that his left knee disability is more severe than reflected by the current 10 percent disability rating.  The Veteran's disability is currently identified as degenerative joint disease.  Based on the medical evidence contained in the record, the Board finds that the Veteran's left knee disability is appropriately rated under the criteria applicable to degenerative arthritis with loss of motion.  

A review of the claims folder shows that it contains two VA examination reports in conjunction with the Veteran's claim and it contains his post-service VA treatment records. 

The Veteran was first afforded a VA examination in November 2005.  The examination report shows that the Veteran complained of chronic pain in his left knee.  He reported flare-ups of pain with walking, climbing stairs, and lifting weights, and he reported occasional swelling in the left knee.  It was noted that the Veteran had underwent a partial left meniscectomy in January 2005, and he reported that the symptoms of pain have been worse since that surgical procedure.  Physical examination revealed range of motion from zero to 150 degrees, without objective evidence of pain.  There was no evidence of additional limitation of motion due to repetitive use or due to pain, fatigue, weakness or lack of endurance.  The Veteran had a normal gait and posture.  X-ray film did not reveal any abnormal findings.  The examiner diagnosed the Veteran with left meniscectomy with knee pain. 

The claims folder contains the Veteran's VA medical treatment records that shows he was first diagnosed with degenerative arthritis based on the findings from a November 2005 report of a magnetic resonance imaging (MRI).  

The most recent medical evidence of record comes from the report of a January 2011 VA examination.  In that examination report, the examiner noted that the Veteran complained of constant pain and flare-ups of knee pain with activities.  The Veteran reported that he could not walk for longer than an hour without feeling pain in his left knee.  The Veteran complained of pain and stiffness, but he denied symptoms of weakness, swelling, heat, instability, or locking in his left knee.  It was noted that the Veteran had a history of a partial left meniscectomy.  On physical examination, the examiner noted that the Veteran had a normal gait and posture.  Range of motion was zero to 90 degrees, with complaints of pain beginning at minus five degrees on flexion and extension.  The examiner stated that there was evidence of additional limitation, but he could not obtain objective measurements.  The examiner observed that the Veteran's left knee joint disorder consisted of crepitus, tenderness, and painful movement.  There was no evidence of instability, weakness, fatigability, muscle atrophy, swelling, joint effusion, and laxity.  No x-ray findings were recorded.  The examiner diagnosed the Veteran with left knee strain.  He opined that the Veteran's disability did not cause significant occupational impairment.  

At no point during the period under appeal has the severity of the Veteran's left knee disability been shown to be more severe than that meeting the objective criteria for a 10 percent rating under the provisions for rating degenerative arthritis with loss of motion.  The medical evidence of record shows that the Veteran's left knee disability included degenerative arthritis manifested by pain and limitation on range of motion.  As discussed above, this may be rated under Diagnostic Codes applicable for rating range of motion loss (when range of motion loss is so severe as to be compensable) or it may be rated as 10 percent disabling under Diagnostic Code 5003 (when range of motion loss in that joint is not so severe as to be compensable under applicable codes for rating range of motion loss).  He cannot receive concurrent evaluations for degenerative arthritis and loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Here, the record does contain X-ray evidence of degenerative arthritis in the left knee since 2005.  Prior to the January 2011 VA examination, the Veteran's left knee disability did not meet the criteria for a compensable rating under one of the applicable codes for rating loss of range of motion (range of motion from zero to 150 degrees, without evidence of painful motion).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When arthritis does not cause loss in range of motion so severe as to warrant a compensable rating under Diagnostic Codes for evaluating range of motion loss, the arthritis in that joint is afforded a 10 percent rating under Diagnostic Code 5003.  As such, the left knee disability due to pain on motion from arthritis only meets the criteria to be rated as 10 percent disabling under Diagnostic Code 5003 for degenerative arthritis prior to the January 2011 VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The January 2011 VA examination report, the most recent medical evidence of record, shows the Veteran has a range of motion from zero to 90 degrees, with pain beginning at minus five degrees on both extension and flexion.  This symptomatology does not support a compensable rating for left knee disability due to the limitation of flexion under the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Even when considering the factors discussed in the Deluca, the limitation of flexion in the Veteran's left knee is still well beyond the compensable 45 degrees.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260.

The ranges of motion findings do, however, support a compensable rating for the limitation of extension in the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Although the limitation of extension does only strictly meets the criteria for a noncompensable rating under Diagnostic Code 5261, a limitation to 5 degrees of extension, when considering the factors discussed in DeLuca, more closely approximates a limitation of 10 degrees on extension, and it supports a 10 percent evaluation.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5261.
The Board finds that the Veteran's left knee disability due to degenerative arthritis is severe enough as to be compensable under a 10 percent disability rating, and no higher, for limitation of extension.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5261.  At no point, does the medical evidence from this period show that the loss of extension in the left knee that is greater than 10 degrees as to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable diagnostic codes, including 5262 (for rating ankylosis),  5257 (for rating instability or subluxation), 5258 (for rating cartilage damage), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  There are no findings of ankylosis, instability, cartilage damage, impairment of the tibia or fibula, genu recurvatum, or malunion or nonunion of the tibia at any point during the period under appeal.  

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for degenerative arthritis with loss of motion.  As his symptomatology are contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disability in the left knee has worsened to a level more severe than 10 percent disabling at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

In sum, the Board finds that the preponderance of the medical evidence is against a finding in favor of awarding increased ratings higher than 10 percent for knee disability for degenerative arthritis with loss of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5261.  


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


